Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary claims filed November 27, 2019 are entered.

Claims 1-2, 4-7, 9-27 are pending.  Claims 3, 8 are canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4-7, 9,  drawn to a chimeric antigen receptor CAR comprising an antigen binding domain of F19 monoclonal antibody which bind stromal cell antigen, a transmembrane domain, costimulatory signaling region, CD3 zeta signaling domain, classified in Class C07k 15/62.
II.  Claim 10-12, drawn to a nucleic acid encoding a chimeric antigen receptor (CAR), a vector comprising the nucleic acid, classified in Class C12N 15/62.
III. Claims 13-17, drawn to modified cell comprising CAR, classified in Class C12N 15/79.
IV. Claim 18-19, drawn to composition comprising the modified cell and antitumor vaccine, classified in Class C12N 5/0636.
V. Claims 20-27, drawn to a method of treating tumor in a subject by administering the modified cell, classified in Class C12N 15/63.
. Claims 87, drawn to a method of providing an anti-tumor immunity in a mammal comprising admininstering a cell, classified in class A61K 35/17.
VII. Claims 91, 93, 99-100, drawn to a method of treating a mammal having a disease associated with expression of EGFRvIII comprising administering cell expressing CAR, classified in class A61K 38/1774.
The inventions are distinct, each from the other because of the following reasons.
The products of any one of the inventions I-IV are distinct each from the other, because they are drawn to products having materially different structures and functions.
Inventions V-VII are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
The products of inventions I-IV and the process of invention V-VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).   In the instant case the inventions alternative process of V-VII can be used in the alternative product of invention I-IV.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I –IV are not required for any other invention V-VII, restriction for examination purposes as indicated is proper.

The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Claim(s) 1-2, 4-7, 9-27 is/are generic to the following disclosed patentably distinct species:
The election of species should be consistent with election of other species and group.  For each letter, a species must be elected.
 	A) one invention of CAR SEQ ID NO:,.
B) one invention of Markush group of antigen binding domain of claim 2;
C)  one invention of costimulatory signaling region of claim 7
D)  one invention of transmembrane domain of claim 9;
E)  one invention of vector of claims 12;
F)  one invention of coadministered of claim 26 or separate administered of claim 27.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species are structurally and functionally distinct and requires a separate search in separate databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable 
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL D PAK/Primary Examiner, Art Unit 1646